DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-4, 9, 11, 12, 14-15, 27, 49-51, and new claims 52-57 filed in the reply filed 02/25/21 is acknowledged.
Claims 42-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/21.

Status of the claims
Claims 1-4, 9, 11-12, 14-15, 27, and 49-57 are under consideration in this office action.

Specification
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - Sequences appearing in the specification (Table 2, page 65) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).

Required response – For sequence compliance, all the sequences disclosed in an application must be identified by sequence identifiers- SED ID Nos. 
Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 49-51, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulos et al. Stem Cell Reports. 2015 10;5(5):881-894 (hereinafter referred to as Poulos et al).
	Regarding claim 12- Poulos et al teaches that transplantation of Akt1-activated bone marrow derived endothelial cells (BMEC-Akt1) enhanced regenerative hematopoiesis following myeloablative irradiation (Summary; Introduction, paragraph 03; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration). Transplantation of BMEC-Akt1 cells resulted in a rapid recovery of total white blood cells, red blood cells, and platelets (Transplantation of BMEC-Akt1 promotes hematopoietic regeneration). Poulos et al further teaches that transplantation of hematopoietic stem cells (HSCs) co-cultured with BMEC-Akt1 cells demonstrated stable engraftment that was increased compared to HSC-s co-cultured with Akt1-activated bone marrow stromal (BMS) cells or feeder-free controls (BMEC-Akt1 supports the ex vivo culture of repopulating HSCs; Fig 3d and f). Lastly, Poulos et al teaches that BMEC-Akt1, BMS, and HSCs were transplanted via retro-orbital injection (i.e. infusion) (BM endothelial and stromal transplantation; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures) 
	Regarding claim 49- Poulos et al teaches that the hematopoietic cell population comprises CD45+, lineage-, cKIT+, and SCA1+ (CD45+LKS cells) HSCs (claim 49a) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures). Furthermore, BMEC-Akt1 cells were derived from bone marrow (claim 49b) (Summary; Introduction, paragraph 03; Supplemental material, Murine Bone Marrow Endothelial and Stromal Cell Isolation and Culture). Lastly, the subject for transplantation was exposed to sub-lethal or lethal irradiation (i.e. a bone marrow disease) (claim 49c) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures; Supplemental material, In vivo bone marrow endothelial and stromal cell transplantation).
Regarding claim 50- Poulos et al teaches that HSCs were isolated (i.e. purified) by depleting terminally differentiated HSCs with a commercially available lineage cell depletion kit, stained for cKIT and Sca1, and sorted for lineage- cKIT+ SCA1+ (LKS) cells (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures). Furthermore, prior to transplantation, HSCs were separated from BMEC-Akt1 cells by cell sorting using CD45.2+ cells as a marker for HSCs (BMEC-Akt1 supports the ex vivo culture of repopulating HSCs).
Regarding claim 51- Poulos et al teaches that HSCs were isolated from bone marrow (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures).
Regarding claim 55- Poulos et al teaches that the subject for transplantation was exposed to sub-lethal or lethal irradiation (i.e. a bone marrow disease) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures; Supplemental material, In vivo bone marrow endothelial and stromal cell transplantation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, 12, 14-15, 27, 49-51, 54, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. Stem Cell Reports. 2015 10;5(5):881-894 (hereinafter referred to as Poulos et al) in view of Abbuehl et al. Cell Stem Cell. 2017 Aug 3;21(2):241-255 (hereinafter referred to as Abbuehl et al).
The limitations of independent claims 12 and dependent claims 49-51 and 55 as taught by Poulos et al have been discussed in the 102 rejection above.
 
Regarding claim 1- Poulos et al teaches the isolation of HSCs from bone marrow (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures). Furthermore, Poulos et al teaches a co-culture system in which CD45+ LKS hematopoietic stem and progenitor cells (HSPCs) were cultured on a feeder layer of BMEC-Akt1 cells (i.e. hematopoietic cells contacted with bone marrow endothelial cells) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs). Hematopoietic cells were assayed after co-culture for nine days (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs). They were assessed for long-term, multi-lineage engraftment capacity by transplanting CD45.2+ (HSCs) cells into lethally irradiated CD45.1+ recipients with CD45.1+ whole bone marrow cells as a competitive dose (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs). BMEC-Akt1 co-cultured CD45+ cells show stable engraftment in recipient mice compared to CD45+ cells co-cultured with BMS-Akt1 cells or feeder-free controls (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Fig. 3d and f). Transplantation of BMEC-Akt1 promotes hematopoietic regeneration). Lastly, Poulos et al teaches that therapeutic transplantation of BM endothelium, with the infusion of newly discovered pro-HSPCs factors, may create a permissive microenvironment that promotes an increase in the number of engrafted HSPCs following bone marrow transplantation, accelerating the rate of hematopoietic recovery following radiation or chemotherapy regimens and decreasing the morbidity and mortality associated with life-threatening pancytopenias (Discussion, paragraph 06).
Regarding claim 2- Poulos et al teaches that the hematopoietic cell population comprises CD45+, lineage-, cKIT+, and SCA1+ (CD45+LKS cells) HSCs (claim 2a) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures). Furthermore, BMEC-Akt1 cells were derived from bone marrow (claim 2e) (Summary; Introduction, paragraph 03; Supplemental material, Murine Bone Marrow Endothelial and Stromal Cell Isolation and Culture). Lastly, Poulos et al teaches that bone marrow reconstitution, hematopoietic recovery, or self-renewal of the hematopoietic stem cell population is improved following transplantation of either HSCs that were in contact with BMEC-Akt1 cells (BMEC-Akt1 supports the ex vivo culture of repopulating HSCs) or BMEC-Akt1 cells themselves (Transplantation of BMEC-Akt1 promotes hematopoietic recovery) compared to HSCs not contacted with BMEC-Akt1 cells or BMS-Akt1 cells, respectively (claim 2i).
Regarding claim 3- Poulos et al teaches that HSCs were isolated (i.e. purified) by depleting terminally differentiated HSCs with a commercially available lineage cell depletion kit, stained for cKIT and Sca1, and sorted for lineage- cKIT+ SCA1+ (LKS) cells (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures). Furthermore, prior to transplantation, HSCs were separated from BMEC-Akt1 supports the ex vivo culture of repopulating HSCs).
Regarding claim 4- Poulos et al teaches that HSCs were isolated from bone marrow (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures).
Regarding claim 9- Poulos et al teaches that HSCs which were co-cultured with BMEC-Akt1 cells show stable and improved engraftment in recipient mice compared to HSCs co-cultured with BMS-Akt1 cells or cultured alone (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Fig. 3d and f).
Regarding claim 11- Poulos et al teaches that HSCs co-cultured with BMEC-Akt1 cells and BMEC-Akt1 cells themselves were transplanted into subjects by retro orbital injections (i.e. infusion) (Ex vivo hematopoietic stem and progenitor cell co-cultures; In vivo bone marrow endothelial and stromal cell transplantations). Additionally, Poulos et al teaches that transplantation of HSCs that were in contact with BMEC-Akt1 cells led to improved engraftment compared to HSCs co-cultured with BMS-Akt1 cells or cultured alone (BMEC-Akt1 supports the ex vivo culture of repopulating HSCs). Lastly, Poulos et al teaches that transplantation of BMEC-Akt1 cells led to improved recovery of native HSCs compared transplantation with BMS-Akt1 cells or untreated controls (Transplantation of BMEC-Akt1 promotes hematopoietic recovery).
Regarding claim 14- Poulos et al teaches that the hematopoietic cell population comprises CD45+, lineage-, cKIT+, and SCA1+ (CD45+LKS cells) HSCs (claim 14a) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures). Furthermore, BMEC-Akt1 cells were derived from bone marrow (claim 14b) (Summary; Introduction, paragraph 03; Supplemental material, Murine Bone Marrow Endothelial and Stromal Cell Isolation and Culture). Lastly, the subject for transplantation was exposed to sub-lethal or lethal irradiation (i.e. a bone marrow disease, claim 14c) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures; Supplemental material, In vivo bone marrow endothelial and stromal cell transplantation).
Regarding claim 15- Poulos et al teaches that HSCs were isolated by depleting terminally differentiated HSCs with a commercially available lineage cell depletion kit, stained for cKIT and Sca1, and sorted for lineage- cKIT+ SCA1+ (LKS) cells (Supplemental methods, ex vivo hematopoietic stem and progenitor cell co-cultures). Furthermore, prior to transplantation, HSCs were separated from BMEC-Akt1 cells by cell sorting using CD45.2+ cells as a marker for HSCs (BMEC-Akt1 supports the ex vivo culture of repopulating HSCs).
Regarding claim 27- Poulos et al teaches that subjects were exposed to 700 rads of TBI, corresponding to an LD50 myeloablative dose, and transplanted with BMEC-Akt1 cells (Transplantation of BMEC-Akt1 promotes hematopoietic regeneration). Mice transplanted with BMEC-Akt1 cells displayed a rapid recovery of total white blood cells, red blood cells, and platelets in peripheral blood (i.e. rejuvenation of HSC and vascular function) and reached a steady state by day 21 (Transplantation of BMEC-Akt1 promotes hematopoietic regeneration).
	Regarding claims 54 and 57- Poulos et al teaches that mice were subjected to 700 rads of TBI, corresponding to an LD50 myeloablative dose (Transplantation of BMEC-Akt1 promotes hematopoietic recovery).
	However, while Poulos et al teaches transplanting HSCs or BM endothelial cells individually, they fail to teach transplanting a mixed hematopoietic cell/BM endothelial cell population into a subject in need thereof or promote engraftment (required by independent claim 1) or to promote hematopoietic recovery in a subject undergoing a myelosuppressive regimen (required by independent claim 12) 
	Abbuehl et al teaches that successful engraftment of exogenous HSCs requires a competitive advantage over endogenous HSCs, which is achieved by eliminating host marrow cells by combinations Introduction, paragraph 01). However, because of these treatments, post-transplant patients suffer from myelosuppression for weeks and have deteriorated adaptive immunity, which increases the risk of opportunistic infections (Introduction, paragraph 01). Therefore, approaches which increase post-transplantation myelopoiesis and B lymphopoiesis may alleviate HSC transplant related complications (Introduction, paragraph 01). Abbuehl et al further teaches that the bone marrow niche is important for HSC engraftment and expansion/recovery, and that different hematopoietic populations are supported by distinct types of niches (Introduction, paragraph 02). Lastly, Abbuehl et al teaches that co-transplantation of a bone marrow niche supporting cell (primary bone marrow stromal cells) with HSCs markedly improved the expansion of donor-derived HSCs in irradiated hosts and reduced side effects such as neutropenia or B lymphocytopenia (Introduction, paragraph 03).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Poulos et al with the teachings of Abbuehl et al and co-transplant HSCs with bone marrow endothelial cells (BMECs) to promote HSC engraftment or hematopoietic recovery following a myelosuppressive regimen. Abbuehl et al teaches that co-transplantation of a BM nice supporting cell with HSCs improved HSC engraftment and regeneration. BMECs, like bone marrow stromal cells, are known for their role in supporting HSCs in the bone marrow niche. Additionally, Poulos et al has demonstrated that transplantation of HSCs which have been co-cultured with BMEC-AKt1 cells led to increased HSC engraftment and regeneration of the hematopoietic system during transplantation (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs). Therefore, one of ordinary skill in the art would have been motivated to co-transplant HSCs with BMECs to further improve HSC engraftment and recovery of the hematopoietic system, as was taught by Abbuehl et al with another bone marrow niche supporting cell type. One of ordinary skill in the art would expect a reasonable chance of success as Poulos et al has demonstrated that HSCs co-cultured .

Claims 52-53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. Stem Cell Reports. 2015 10;5(5):881-894 (hereinafter referred to as Poulos et al) in view of Wolff. Bone Marrow Transplant 29, 545-552 (2002) (hereinafter referred to as Wolff).
	Regarding claim 52- Poulos et al teaches that transplantation of HSCs which have been co-cultured with BMEC-Akt1 cells led to improved HSC engraftment and recovery in lethally irradiated mice compared to HSCs grown on BMS or HSCs not grown on a feeder layer (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs). Furthermore, Poulos et al teaches that transplantation of BMEC-Akt1 cells following a myeloablative dose of radiation improved recovery of total white blood cells, red blood cells, and platelets compared to BMS cells or untreated controls (Transplantation of BMEC-Akt1 promotes hematopoietic regeneration; Fig. 6b). Lastly, Poulos et al teaches that the therapeutic transplantation of BM endothelium, with the infusion of newly discovered pro-HSPCs factors, may create a permissive microenvironment that promotes an increase in the number of engrafted HSPCs following bone marrow transplantation, accelerating the rate of hematopoietic recovery following radiation or chemotherapy regimens and decreasing the morbidity and mortality associated with life-threatening pancytopenias (Discussion, paragraph 06).
	Regarding claim 53- Poulos et al teaches that the hematopoietic cell population comprises CD45+, lineage-, cKIT+, and SCA1+ (CD45+LKS cells) HSCs (claim 49a) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures). Furthermore, BMEC-Akt1 cells were derived from bone marrow (claim 49b) (Summary; Introduction, paragraph 03; Supplemental material, Murine Bone Marrow Endothelial and Stromal Cell Isolation and Culture). Lastly, the subject for transplantation was exposed to sub-lethal or lethal irradiation (i.e. a bone marrow disease, claim 49c) (Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration; Supplemental material, Ex vivo hematopoietic stem and progenitor cell Co-cultures; Supplemental material, In vivo bone marrow endothelial and stromal cell transplantation).
Regarding claim 56- Poulos et al teaches that mice were subjected to 700 rads of TBI, corresponding to an LD50 myeloablative dose (Transplantation of BMEC-Akt1 promotes hematopoietic recovery).
However, Poulos et al fails to teach a method of treating a subject who has received a hematopoietic stem cell transplant comprising HSCs and/or progenitor cells (required by independent claim 1).
Wolf teaches that failure of HSCs to engraft after marrow ablative therapy is life-threatening and may be caused by an inadequate number of transplanted HSCs or the failure of adequate numbers of cells to survive (Graft dysfunction). Wolf further teaches that poor engraftment may be caused by a poor or compromised marrow microenvironment due to heavy pre-treatment of patients (pre-treatment by radiation and/or chemotherapy) (Graft dysfunction; Factors influencing graft dysfunction, paragraph 03). Also, the graft may be rejected by the recipient due to poor donor chimerism (i.e. lack of donor cell engraftment) (Factors influencing graft dysfunction, paragraph 04). Lastly, Wolf teaches that to manage graft dysfunction patients often undergo additional HSC infusions or a complete second transplant of HSCs (Management of graft dysfunction).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Poulos et al with the teachings of Wolff et al and include administering HSCs, BMECs, or both to subjects which previously received a HSC Bmec-Akt1 supports the ex vivo culture of repopulating HSCs; Transplantation of BMEC-Akt1 promotes hematopoietic regeneration).
Claims 1-2, 11-12, 14, 49, and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos et al. Stem Cell Reports. 2015 10;5(5):881-894 (hereinafter referred to as Poulos et al) in view of Poulos et al. Blood (2015) 126 (23): 781 (hereinafter referred to as the 781 publication) and Flurkey et al. 2007. In the mouse in biomedical research 2nd edition. Pp. 637-672 (hereinafter referred to as Flurkey et al.)
Poulos et al teaches the limitations of claim 1-2, 11-12, 14, 49, and 52-53 as discussed in the 102 and 103 rejection above.
However, Poulos et al fails to teach wherein the BM endothelial cells are derived from an individual 35 years of age are less, 30 years of age or less, or 25 years of age or less (claims 2, 14, 49, 53).
Regarding claims 2, 14, 49, and 53-The 781 publication teaches that Akt-activated endothelial cells within the hematopoietic microenvironment, are indispensable for supporting HSC self-renewal during both steady-state and regenerative hematopoiesis (Paragraph 02). Furthermore, the 781 publication teaches that young BMECs maintain high levels of Akt signaling, whereas aged endothelial cells exhibit preferential signaling through Mapk (Paragraph 02). Additionally, they demonstrated using an HSC/ endothelial cell co-culture system that aged BMECs cultured with HSCs from young mice inhibited the expansion and repopulating capacity of the HSCs (Paragraph 02). Importantly, the 781 Paragraphs 02-03). 
However, the combination of Poulos et al and the 781 publication fail to teach wherein the BM endothelial cells are derived from an individual 35 years of age are less, 30 years of age or less, or 25 years of age or less (claims 2, 14, 49, 53)
Regarding claims 2, 14, 49, and 53- Flurkey et al teaches that mice mature between about 3-6 months, are middle aged between 10-14 months, and are considered aged or old around 18-24 months (Page 645, Fig. 20-3). These ages correspond to human ages of about 20-30, 38-47, and 56-69, respectively (Page 645, Fig. 20-3). Therefore, a mouse would be considered young under the age of about 10 months, or 38 years in terms of a human life span.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Poulos et al with the teachings of the 781 publication and Flurkey et al and use BM endothelial cells which were isolated from an individual 35, 30, or 25 years of age or less. One of ordinary skill in the art would have been motivated to do so as the 781 publication teaches that BMECs isolated from young mice maintain high levels of Akt signaling, are better able to support HSC recovery during myeloablative injury, as and can support and rejuvenate the function of aged HSCs. Additionally, one of ordinary skill in the art would be motivated to isolate BMECs from individuals under the age of 35 as Flurkey et al teaches that mice under the age of about 10 months, corresponding to a human age of about 38, are considered young. One of ordinary skill in the art would expect a reasonable chance of success as Poulos et al has demonstrated that transplantation of BMEC-Akt1 cells are able to support recovery of HSCs and the hematopoietic system post-irradiation. Therefore, limiting the age of BMEC donors to 35, 30, or 25 years of age or less would only require routine screening of a donor’s age.
Conclusion
Claims 1-4, 9, 11-12, 14-15, 27, and 49-57 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/               Examiner, Art Unit 1632